Citation Nr: 0511826	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-28 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for herpes to include 
as due to exposure to Agent Orange.  

2.  Entitlement to skin rashes, to include as due to exposure 
to Agent Orange.  

3.  Entitlement to service connection for a respiratory 
disability, to include as due to exposure to Agent Orange.  

4.  Entitlement to an initial evaluation in excess of 20 
percent for syncopal episodes.  

5.  Entitlement to an initial evaluation in excess of 40 
percent for a low back disability.  

6.  Entitlement to an effective date earlier than August 06, 
1990, for the assignment of a 100 percent for the grant of 
service connection for post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1969 to August 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  

The issues of entitlement to service connection for herpes to 
include as due to exposure to Agent Orange, entitlement to 
skin rashes, to include as due to exposure to Agent Orange, 
entitlement to service connection for a respiratory 
disability, to include as due to exposure to Agent Orange, 
and entitlement to an initial evaluation in excess of 40 
percent for a low back disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  By September 2003 rating decision, a 100 percent 
evaluation was granted for the veteran's service-connected 
PTSD.

3.  By that rating decision, the RO assigned an effective 
date of August 06, 1990, for the assignment of a 100 percent 
rating for PTSD.  

4.  It was factually ascertainable on August 06, 1990, and no 
earlier, that the veteran met the criteria for a 100 percent 
rating for PTSD.  

5.  The veteran had three syncopal episodes in 2001.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 06, 
1990 for the assignment of a 100 percent evaluation for PTSD 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).  

2.  The criteria for an evaluation in excess of 20 percent 
for syncopal episodes have not been met at any time during 
the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.2, 4.20, 4.21, 4.124(a), Diagnostic Code 8911 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in August 2001, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim and medical opinions 
have been given.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  



Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the August 2001 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  



Earlier Effective Date

Laws and Regulations

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2004).  With 
regard to the terms "application" or "claim", the Board notes 
that once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or hospitalization will be accepted as an informal 
claim for increased benefits, and the date of such record 
will be accepted as the date of receipt of a claim.  38 
C.F.R. § 3.157(b)(1) (2004); see also 38 C.F.R. § 3.155(a).  
The Board further notes that the Court has held that the VA 
has constructive knowledge of documents generated by VA 
medical facilities even if such records are not physically 
part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).

Applicable laws and regulations further set out that the 
effective date of an award of increased compensation may be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date. 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence. 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).


Discussion

The Board recognizes that the effective date of an award of 
increased compensation may be established at the earliest 
date as of which it is factually ascertainable that an 
increased in disability occurred, if the application for an 
increased evaluation is received within one year from that 
date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  A 
date prior to August 06, 1990 cannot be assigned because that 
is the first date upon which an increase in disability is 
ascertainable.  

The veteran filed a claim for an increase for his service-
connected PTSD on October 3, 1990 claim.  Thus, the earliest 
date that the 100 percent evaluation may be assigned is one 
year prior to the date of the claim if it is factually 
ascertainable within that time frame.  A rating action of 
December 7, 1990 awarded temporary 100 percent evaluation for 
PTSD from September 11, 1990 to January 1, 1991.  The veteran 
was examined by VA in January 1989.  It was noted that the 
veteran was last evaluated in September 1986.  The veteran 
was hospitalized at a VA facility on September 11, 1990.  At 
that time, it was noted that he was attending a seven-week 
course in PTSD, and was currently in his 6th week.  It was 
noted that after viewing a film at the program on the day of 
admission, the veteran gave his pills to a doctor for fear 
that he would overdose.  He was feeling suicidal. The veteran 
was angry.  It was noted that this flashbacks, nightmares, 
and intrusive thoughts had increased in frequency and 
intensity.  

The Board notes the veteran's argument to the effect that he 
should be awarded a 100 percent rating from an earlier date.  
The veteran's argument, however, is without merit.  As 
discussed above, the effective date for an increased rating 
must be based on a claim for increase.  In the instant case, 
the claim was not received by the RO until October 1990.  The 
RO determined that the veteran's medical history showed that 
he was enrolled in a PTSD treatment program on August 6, 
1990, and found that based on the veteran's history, the 
effective date of his 100 percent rating should be August 06, 
1990.  It is noted that there is no other medical evidence 
within one year of the date of the date of the claim for an 
increase in October 1990.  Therefore the veteran is not 
entitled to an effective date prior to August 06, 1990.  

Increased Evaluation

Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issue on appeal stems from an initial grant of 
service connection and the assignment of an initial 
evaluation for the veteran's disability.

In this case, the RO has evaluated the veteran's disorder 
under 8911 (petit mal epilepsy) (2004).  Under this 
Diagnostic Code, this disability is to be rated under the 
general rating formula for major seizures.  Under this code, 
a confirmed diagnosis of epilepsy with a history of seizures 
warrants a 10 percent evaluation.  At least one major seizure 
in the last two years, or at least two minor seizures in the 
last six months, warrants a 20 percent evaluation.  At least 
one major seizure in the last six months or two in the last 
year, or averaging at least 5 to 8 minor seizures weekly, 
warrants a 40 percent evaluation.  

The Evidence

When hospitalized by VA in November 1990 the veteran reported 
having one syncopal episode several years ago.  He reported 
having three in the last six to seven years.  The evidence 
shows that the veteran underwent a VA general medical 
examination in May 2002.  He noted that his last syncopal 
episode was two years prior.  The finding was, vasovagal 
episodes, infrequent of some 32 years duration.  During 
another VA examination that same month, the veteran reported 
having syncopal spells beginning in 1970.  He noted that 
between the 1970's and 1980's he had about two episodes a 
year and that in 2000 he had one.  He noted that he had three 
episodes in 2001.  He noted having chest pain, shortness of 
breath and sweating.  He stated that he did not pass out, but 
felt that he was going to.  The examiner stated that the 
veteran's syncopal spells were vasovagal attacks.  

Discussion

In order to increase the veteran's rating beyond 20 percent, 
the evidence must show at least one major seizure in the last 
six months or two in the last year, or averaging at least 5 
to 8 minor seizures weekly.  Here, the veteran has reported 
that his last episode was in 2001 when he had three episodes 
that year.  He has not had a major seizure in the last six 
months or two in the last year or 5 to 8 minor seizures 
weekly.  Accordingly, an increased evaluation for the seizure 
disorder is not warranted.  There is no basis to award the 
veteran an increased evaluation for a seizure disorder when 
the veteran does not suffer seizures often enough to warrant 
a rating in excess of 20 percent.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).  

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

An effective date earlier than August 06, 1990, for the 
assignment of a 100 percent for the grant of service 
connection for post-traumatic stress disorder is denied.  

An increased initial evaluation for syncopal episodes beyond 
20 percent is denied. 


REMAND

The veteran seeks entitlement to service connection for 
herpes to include as due to exposure to Agent Orange, 
entitlement to skin rashes, to include as due to exposure to 
Agent Orange, entitlement to service connection for a 
respiratory disability, to include as due to exposure to 
Agent Orange, and entitlement to an initial evaluation in 
excess of 40 percent for a low back disability.  

A review of the records reveals that the veteran served in 
Vietnam.  Thus exposure to Agent Orange is presumed.  The 
veteran noted during VA Agent Orange examination in May 2001, 
the veteran noted that he had a history of genital herpes 
since service, and genital herpes was diagnosed.  The veteran 
also seeks service connection for a respiratory disability to 
include as due to exposure to Agent Orange.  He complained of 
cough on VA Agent Orange examination in May 2001.  The 
veteran has not been examined by VA to determine the nature 
and etiology of any skin or respiratory disability present.  

There have been significant changes in the regulations 
pertaining to back disorders during the pendency of this 
appeal.  Under the old regulations, Diagnostic Code 5293 
applied to intervertebral disc syndrome while Diagnostic Code 
5295 applied to lumbosacral strain.  Effective September 23, 
2002, the criteria for evaluating intervertebral disc 
syndrome (IVDS) were amended.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); see 67 Fed. Reg. 54345 (Aug. 22, 2002).  
Effective September 26, 2003, the entire section of the 
rating schedule that addresses disabilities of the spine was 
revised.  68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  

The veteran is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria. VAOPGCPREC 3-2000 (Apr. 
10, 2000) (65 Fed. Reg. 33,422 (2000)). Here, the RO has 
notified the veteran of the new criteria; however the May 
2002 VA spine examination did not sufficiently address the 
symptomatology contemplated by the new provisions, 
particularly in regard to the criteria of Diagnostic Code 
5243.  As such, further development, in the form of a new VA 
examination, and adjudication of the veteran's claim under 
the new diagnostic criteria is warranted.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:


1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disabilities 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all current 
treatment records from the VA or from 
private examiners.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should schedule the veteran 
for VA respiratory and skin examinations.  
The claims file and a copy of this remand 
must be made available to the examiners 
for review, and the examiners must 
indicate in the examination reports that 
this has been accomplished.  The 
examiners must examine the veteran and 
document all disabilities noted.  Each 
must offer an opinion with complete 
rationale as to whether it is at least as 
likely as not (a 50 percent or more 
probability) that any disability 
diagnosed is related to the veteran's 
service, to include exposure to Agent 
Orange.  

3.  Thereafter, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current extent and severity of all 
symptoms and impairment from the service-
connected low back disorder.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner.  The examiner must indicate 
that this has been accomplished in his 
examination report.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected low back 
disability.  Any indicated studies, 
including an X-ray study, and range of 
motion testing in degrees should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should specifically identify any motion 
accompanied by pain.  The physician 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  The examiner 
should specifically address whether there 
is muscle spasm.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups; and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  The examiner should 
specifically identify any evidence of 
neurologic manifestations due to the 
service-connected disability.  Any 
functional impairment of the lower 
extremities should be identified, and the 
examiner should assess the frequency and 
duration (number of days) of any 
incapacitating episodes (episodes 
requiring bed rest prescribed by a 
physician and treatment by a physician).  
The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  The 
rationale for all opinions expressed 
should also be provided.

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2004); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  




Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


